DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 104 is objected to because of the following informalities: “B7-H4 (VTCN1)” has been written twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 8, 55, 66, 69, 100, 101, 102, 104, 176, 185, 235, and 255-259 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, the structure of claim 1 only contains 3 CDRs. It is unclear if these CDR are on the heavy chain or the light chain. The specification only states that in some embodiments these CDRs are on the heavy chain. (See specification page 2). Antibody disclosures need 6 CDR regions with Frontiers in immunology 4 (2013): 302. Sela-Culang teaches that the six hypervariable loops within the variable domains of Abs, commonly termed complementarity determining regions (CDRs), are widely assumed to be responsible for Ag recognition. (See Sela-Culang abstract). Claim 1 does not disclose the other 3 CDR regions. Amending the claim to include information on the 3 additional CDRs as well as properly defining the CDR regions such that the antibody binds LAG-3 (for example: HC CDR1 = SEQ ID NO:5, HC CDR2= SEQ ID NO:6, etc.) will meet the written description requirement.
	Regarding claim 5, the structure of claim 5 contains similar problems to that of claim 1. Claim 5 only discloses 3 CDR regions and does not specify enough structure to comply with the written description requirement. Amending the claim to include 3 additional CDRs as well as properly defining the CDR regions (for example: HC CDR1 = SEQ ID NO:8, HC CDR2= SEQ ID NO:9, etc.) will meet the written description requirement. 
	Regarding claim 8 and claim 257, claims 8 and 257 define the CDRs of the HC and LC of the antibody structure with SEQ ID NOs: 5-10; however, these sequences are drawn to a genus instead of a specific species. The requirements of the claim limitations require that these sequences fall within an 80-90% sequence identity to that of the claim CDR sequence. These limitations broaden the scope of the claim to a genus where sequences can have a range of identity instead of just a singular embodiment (100% seq identity). The specification states that SEQ ID NOs: 5-10 may have 1-5 amino acid substitutions. (See spec. pg 8 [0037]-[0042]). The specification merely reasons that changes in the structure can occur without expressing if the structure changes would have the same function.  Upon 

    PNG
    media_image1.png
    170
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    171
    542
    media_image3.png
    Greyscale

These results were taken from PCT/US2016/016424. These results are from SEQ ID NOs: 5 (red boxes), 6 (purple boxes), and 7 (green boxes). The following are more fusion search results: 

    PNG
    media_image4.png
    210
    747
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    216
    715
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    209
    705
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    220
    732
    media_image7.png
    Greyscale

th and 5th AA of the sequence. The art contained many mutations in the later part of the SEQ ID NO:6 with most of these being conservative mutations. Thus, given these teachings, the applicants have support for: 100% identity for SEQ ID NO: 5, 90% identity for SEQ ID NO: 6, and 100% identity for SEQ ID NO: 7.  SEQ ID NOs: 8-10 had few structural variations. SEQ ID NO: 8 commonly had AA changes at the 2nd position S->C at the 11th position S->G and a conservative mutation at the 12th AA N->D. SEQ ID NO:9 had changes in the 1st position L->K and 2nd position with conservative mutation from a V to I. SEQ ID NO: 10 only had changes in the first amino acid sequence or a conservative mutation H->Y at the 4th position. Given the prior art the applicants have support for 90% seq identity to SEQ ID NO: 8, 90% identity to SEQ ID NO:9, and 85% identity for SEQ ID NO:10. Thus, the claim limitations are not met because SEQ ID NOs: 5 and 7 do not have support for their respective limitations of having 80% identity. Amending the claim limitations to have 100% identity for SEQ ID NOs: 5 and 7 would satisfy the written description requirement. 
	Regarding claim 255 relates to sequences with 90% sequence identity. Unlike claims 8 and 257, claim 255 relates to the heavy chain and the light chain sequences (SEQ ID NOs: 1 and 2 respectively). 
The claim language does not specify where this change can occur in the sequence structure. Certain embodiments may contain changes in the CDR regions of both SEQ ID NOs:1 and 2. It is noted that 10% of SEQ ID NOs:1 and 2 respectively are 46 amino acids and 24 amino acids respectively. SEQ ID NO:1 has 27 amino acids in its CDR regions and SEQ ID NO:2 has 32 amino acids in its CDR regions. As discussed above in Sela-Culang, the six CDR regions of an antibody are widely assumed to be responsible for st and 2nd col.). Thus, changing CDR regions would change the contact preferences which changes the function of the antibody. Framework region changes are common in the art such as the process of “humanizing antibodies”. (See Sela Culang pg 2 1st column “Antibody Engineering”). Changing the claimed language to show that the CDRs would remained untouched by these structural changes or changing the claimed language to include SEQ ID NOs: 5-7 for the heavy chain and SEQ ID NOs:8-10 for the light chain would address the written description rejection. (For example: ….anti-LAG-3 antibody comprising a heavy chain containing at least 90% sequence identity to SEQ ID NO:1 with heavy chain CDRs comprising CDR-H1 SEQ ID NO:5, CDR-H2 SEQ ID NO:6, and CDR-H3  SEQ ID NO:7). 
Regarding claims 55, 66, 69, 100, 101, 102, 104, 176, 185, 235, 256 and 258-259, these claims depend on claims that have been rejected for not complying with the written description requirement. Thus, these claims inherit the written description problems associated with the independent claims upon which they rely. See the above rejections. 

112(b) Rejections

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 66, 69, 100-102, 104, 176, 183, 185, and 235 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 55 relates to the composition of claim 3, a canceled claim, which renders claim 55 unclear. For the purposes of compact prosecution, claim 55 has been read to depend on claim 8.  
	Claims 66, 69, 100-102, 104, 176, 183, and 235 all depend on the composition according to claim 55. Thus, these claims also inherit the claim deficiencies. 
	Proper claimed dependency needs to be address. Amending the claim to read on claim 8 can fix indefiniteness. 
Claims 176, 183, 185, and 235 recites the limitation "Lag-3 agent" in relationship to a polypeptide that is capable of binding LAG3.  There is insufficient antecedent basis for this limitation in the claim. The term agent is not necessarily synonymous with polypeptide. Replacing the term “agent” with “polypeptide” would fix antecedent basis issue. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being obvious by WO2016/126858A2 (published 02/03/16) herein referred to as Anaptysbio.
Anaptysbio teaches use and compositions of anti-LAG3 antibodies. Sequences in the Anaptysbio teach the embodiments of claim 1 and 5 as show below. 

    PNG
    media_image8.png
    571
    905
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    536
    905
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    554
    866
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    352
    869
    media_image11.png
    Greyscale

SEQ ID NOs: 88 and 182 teach the embodiment wherein there is a polypeptide that is capable of binding to LAG-3 as both are from antibody sequences. SEQ ID NO: 182 reads on claim 1 as it contains SEQ ID NOS: 5-8. SEQ ID NO: 88 reads on claim 5 as it contains SEQ ID NOs: 8-10.  


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 55, 66, 69, 100, 101-102, 104, 176, 183, 185 235, 257 and 259 are rejected under 35 U.S.C. 103 as being obvious over Anaptysbio.
Regarding claim 8, Anaptysbio teaches an antibody that binds to lymphocyte activation gene-3 (LAG-3). (See abstract). Anaptysbio also teaches use of the LAG-3 antibody agent to treat a disorder such as cancer. (see abstract). Anaptysbio teaches the CDRs of the application. As shown in the figures above 
Given the prior art it would be obvious to try the invention as of Anaptysbio as claimed to arrive at the antibody that uses SEQ ID NOs: 182 and 88. One would be motivated to do so as Anaptysbio discloses the invention can treat diseases and disorders like cancer or infectious disease. 
Regarding claim 55, Anaptysbio teaches that the composition of the invention can contain a pharmaceutically acceptable carrier. (See [0079] pg 24)
Regarding claim 66, Anaptysbio teaches that the composition can be used to treat cancer in humans. (See abstract). (See [0080] lines 4-7)
Regarding claim 69, Anaptysbio teaches a list of disorders that can be treated with their composition. This list includes melanoma, renal cell carcinoma, lung cancer, bladder cancer, breast cancer, cervical cancer, colon cancer, gall bladder cancer, laryngeal cancer, liver cancer, thyroid cancer, stomach cancer, salivary gland cancer, prostate cancer, pancreatic cancer, or Merkel cell carcinoma. (See pg 25 [0080]).
Regarding claims 100, 101, 102, and 104, Anaptysbio teaches an embodiment that uses a LAG-3 antibody in combination with an anti-PD-1 antibody. (See Claim 40). Anaptysbio discloses that the embodiment of mammal includes humans.  (See [0080], [0083] and Example 1).  
Regarding claim 176, the instant claim is directed to a large range of dose amount 1-5000 mg. Anaptysbio teaches that a typical dose can be 1 pg/kg to 20 mg/kg of human body weight. The claimed ranges would have significant overlap within most of the range. The instant claim differs in the that it just states an amount of substance administered to a patient with no requirement of weight. Assuming 
            
                100
                l
                b
                s
                *
                
                    
                        0.454
                         
                        k
                        g
                    
                    
                        1
                         
                        l
                        b
                    
                
                *
                
                    
                        2
                         
                        m
                        g
                    
                    
                        k
                        g
                    
                
                =
                90.8
                 
                m
                g
            
        
            
                150
                l
                b
                s
                *
                
                    
                        0.454
                         
                        k
                        g
                    
                    
                        1
                         
                        l
                        b
                    
                
                *
                
                    
                        2
                         
                        m
                        g
                    
                    
                        k
                        g
                    
                
                =
                136.2
                 
                m
                g
            
        
            
                300
                l
                b
                s
                *
                
                    
                        0.454
                         
                        k
                        g
                    
                    
                        1
                         
                        l
                        b
                    
                
                *
                
                    
                        2
                         
                        m
                        g
                    
                    
                        k
                        g
                    
                
                =
                272.4
                 
                m
                g
            
        
Thus, it is shown that the prior art shows that there is a range overlap. Thus, it would be obvious to treat cancer using values similar or known in the prior art. See MPEP 2144.05 I. 
	Regarding claims 183 and 185, Anaptysbio teaches that repeated administrations can occur over several days or longer. (See pg 27 lines 1-2). Anaptysbio teaches that that the LAG3-binding agent has an in vivo half-life between 30 minutes and 45 days. (See pg 27 [0085]). Depending on the half-life of the embodiment, it would be obvious to administer every few days, two weeks, up to at least 6 week or 45 days. As shown above in the rejection of claim 176, the dose amounts would be obvious. 
	Regarding claim 235, Anaptysbio teaches that the composition is suitable for parental administration including intravenous or subcutaneous. (See pg 27 [0084]).
Regarding claim 257, as discussed above Anaptysbio teaches these CDR sequences (SEQ ID NOs: 5-10) on an antibody. Anaptysbio also teaches that the antibody can be used to treat cancer and can be administered intravenously. 
Regarding claim 259, Anaptysbio teaches that LAG3 antibodies can be used in combination with an immune checkpoint inhibitor. See the rejection of claims 100, 101, 102 and 104. 
Claims 258 are rejected under 35 U.S.C. 103 as being unpatentable over Anaptysbio as applied to the claim 257 above, and further in view of Andrews et al. LAG3 (CD223) as a Cancer immunotherapy. Immunol Rev. 2017 March; 276(1): 80–96 herein referred to as Andrews. 


Anaptysbio teaches the claimed antibody structure of claims 66 and 257. (As discussed in the above rejections). Anaptysbio also teaches that LAG3 antibodies (or binding agents) can be used to treat cancer. Anaptysbio teaches the embodiment of intravenous administration. Anaptysbio does not teach the specific embodiment that the cancer is non-small cell lung cancer (NSCLC).
Andrews teaches that LAG3 is a potential cancer immunotherapeutic target due to its negative regulatory role on T cells and its capacity in combination with PD1 to mediate a state of exhaustion. (See page 2 last parag.). Andrews teaches that in NSCLC, LAG3 is preferentially expressed on tumor-infiltrating Tregs. (See pg 14 2nd parag.) Andres concludes that LAG3 contributes towards immunosuppression within the tumor microenvironment and this suppression is mediate by LAG3+ Tregs. (See pg 14 2nd parag.). 
It would be obvious for a person having ordinary skill in the art before the filing date to use a LAG3 antibody to treat NSCLC. Andrews teaches that LAG3 has a negative regulatory role on T cells. Andrews teaches that LAG3 is a potential cancer immunotherapeutic target. One would be motivated to use a LAG3 antagonist antibody to remove immunosuppression within the tumor microenvironment to allow for a better treatment of cancer. 

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




US10,836,824B2

Claims 1, 5 8, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10836824B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US’824 pertains to LAG3 binding agents. These LAG3 binding agents anticipate the claims of the instant application in a species-genus relationship. The claim language is slightly different but is clearly a species of the instant application’s claims 1, 5, 8 and 55. 
Regarding claims 1, 5 and 8 of the instant application, US’824 claim 1 pertains to a LAG-3 binding agent with the same light chain CDRs as SEQ ID NO: 88 and heavy chain CDRs as SEQ ID NO: 182. US’824 comes from the US counterpart of Anaptysbio (WO2016/126858A2) and thus uses the same sequences described above in Anaptysbio. US’824 also claims that these sequences are to be part of an immunoglobulin light chain or heavy chain. It has been shown that instant application SEQ ID NOs: 5-7 have been found in Anaptysbio’s SEQ ID NO: 182 and instant applications SEQ ID NOs: 8-10 have been found in Anaptysbio’s SEQ ID No: 88. (See the above 102 rejections). The rejection of claim 1 only requires the binding of LAG3 and SEQ ID NOs: 5-7 in a polypeptide sequence. The rejection of claim 5 only requires the binding of LAG3 and SEQ ID NOs: 8-10 in a polypeptide sequence. The rejection of claim 8 requires a polypeptide sequence in that the sequences are specifically part of the heavy chain variable region and the light chain variable region at certain % identity. It is noted that 100% identification is a specie of 80%, 85% or 90% identification. It is noted that “immunoglobulins” are a species of the genus of “polypeptide.” US’824 claim s 3-8 further relate to subspecies of “immunoglobulins.”
Regarding claim 8 of the instant app, as discussed as discussed above claims 1 and 5, US’824 contains these sequences.


17/074269

Claims 1, 5, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 48, and 53 of copending Application No. 17/074269(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims discuss a method of treating cancer in a human using an anti-LAG-3 antibody that contains the light chain variable regions from SEQ ID NO: 88 and the heavy chain variable regions from SEQ ID NO:182. The anti-LAG-3 antibody composition is a species of the instant app. The instant app broadens the scope of the claims to a genus by allowing for less than 100% sequence identity. The copending claim uses 100% seq identity which satisfies the claim limitation of claims 1, 5, and 8. 
Regarding instant claims 1, 5, and 8, copending claims 43, 48, and 53 all discuss the structure of the anti-LAG-3 antibody. It is noted that the application is a continuation of US10836824 so the sequences are the same as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 55 66, 69, 100, 101, 102, and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-46, 48-51, and 53-55 of copending Application No. 17/074269 in view of Wang et al. Antibody Structure, Instability, and Formulation. Journal of Pharmaceutical Sciences, Vol. 96, 1–26 (2007) herein referred to as Wang. 
The copending claims discuss a method of treating cancer in a human using an anti-LAG-3 antibody that contains the light chain variable regions from SEQ ID NO: 88 and the heavy chain variable regions from SEQ ID NO:182. The anti-LAG-3 antibody composition is a species of the instant app. The instant app broadens the scope of the claims to a genus by allowing for less than 100% sequence identity. The copending claim uses 100% seq identity which satisfies the claim limitation of claims 1, 5, and 8. The method of treating cancer is similar to that of the instant app as it uses the anti-LAG3 antibody in a similar method. The list of cancers in both claim sets has overlapping scope. The copending claims administer another therapeutic with the anti-LAG-3 antibody in the form of an immunotherapy as either an anti-PD-1 antibody or an anti-TIM-3 antibody both of which are an immune checkpoint inhibitor.
The copending claims do not teach a composition of the anti-LAG-3 antibody with a pharmaceutical acceptable carrier. 
Wang teaches of antibody formulations to reduce physical and chemical instabilities within antibody formulations. (See Wang abstract). Wang discusses the major purpose of formulating antibodies as therapeutic agents is to control the rate of antibody degradation to provide an acceptable shelf life for worldwide shipping and storage which can be done by choosing proper formulation excipients and other formulation conditions. (See Wang pg 14 2nd col lines 3-8). 
Given the prior art it would be obvious to modify the composition used in the method steps of the copending claims with a pharmaceutical acceptable carrier (or excipient). One would be motivated to do so for the benefit of adding stability to the antibody formulation which in turn would give added shelf life. 

Regarding instant claim 66, claims 43, 48, and 53 all discuss a method of treating cancer in a human.  
Regarding instant claim 69, claims 44, 49 and 53 all discuss a variety of cancers that the method treats. It has overlapping scope with embodiments such as melanoma, colon cancer, and lung cancer. 
Regarding instant claims 100-102 and 104, copending claims 45-46, 50-51, and 54-55 all pertain to the addition of another therapeutic agent. These agents comprise of an immunotherapy. The immunotherapy is an immune checkpoint inhibitor. The immune checkpoint inhibitor can be an anti-PD-1 antibody or an anti-TIM-3 inhibitor. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Allowable Subject Matter

Claim 22 is allowed.
The claim relates to having a heavy chain of SEQ ID NO: 1 and a light chain of SEQ ID NO:2. Upon searching the prior art it was found that the CDR regions of the heavy and light chains are known in the prior are by Anaptysbio but not the framework regions of the chains. It is noted that the signal polypeptide sequence with SEQ ID NOs:1 and 2 are known in the prior art. See Haryadi, Ryan et al. “Optimization of heavy chain and light chain signal peptides for high level expression of therapeutic antibodies in CHO cells.” PloS one vol. 10,2 e0116878. 23 Feb. 2015

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647